Ferguson, Judge
(dissenting):
I dissent.
Since I believe that the failure to transmit this case for rehearing to the convening authority who originally referred the case to trial resulted in jurisdictional error, thereby rendering the rehearing proceedings null and void (see my separate opinion in United States v Martin, 19 USCMA 211, 41 CMR 211 (1970)), I would answer the certified question in the affirmative and hold that the board of review was correct in finding jurisdictional error in this case.